Exhibit 10.1

EXECUTION COPY

$200,000,000

DELUXE CORPORATION

7.375% Senior Notes due 2015

PURCHASE AGREEMENT

May 9, 2007

J.P. MORGAN SECURITIES INC.
  As Representative of the
  several Initial Purchasers listed
  in Schedule I hereto
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York  10017

Ladies and Gentlemen:

Deluxe Corporation, a Minnesota corporation (the “Company”), proposes to issue
and sell to the several initial purchasers listed in Schedule I hereto (the
“Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $200,000,000 principal amount of its 7.375% Senior Notes due
2015 (the “Securities”).  The Securities will be issued pursuant to an Indenture
to be dated as of May 14, 2007 (the “Indenture”), between the Company and The
Bank of New York, as trustee (the “Trustee”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company has prepared a preliminary offering
memorandum dated April 30, 2007 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company and the Securities.  Copies of
the Preliminary Offering Memorandum have been, and copies of the Offering
Memorandum will be, delivered by the Company to the Initial Purchasers pursuant
to the terms of this Agreement.  The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.  References herein to the Preliminary Offering Memorandum, the Time

1


--------------------------------------------------------------------------------


of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Securities referred to (and as defined) in the Registration Rights
Agreement.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:


1.                                       PURCHASE AND RESALE OF THE SECURITIES. 
(A)  THE COMPANY AGREES TO ISSUE AND SELL THE SECURITIES TO THE SEVERAL INITIAL
PURCHASERS AS PROVIDED IN THIS AGREEMENT, AND EACH INITIAL PURCHASER, ON THE
BASIS OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET FORTH HEREIN AND
SUBJECT TO THE CONDITIONS SET FORTH HEREIN, AGREES, SEVERALLY AND NOT JOINTLY,
TO PURCHASE FROM THE COMPANY THE RESPECTIVE PRINCIPAL AMOUNT OF SECURITIES SET
FORTH OPPOSITE SUCH INITIAL PURCHASER’S NAME IN SCHEDULE I HERETO AT A PRICE
EQUAL TO 98.5% OF THE PRINCIPAL AMOUNT THEREOF PLUS ACCRUED INTEREST, IF ANY,
FROM MAY 14, 2007 TO THE CLOSING DATE.  THE COMPANY WILL NOT BE OBLIGATED TO
DELIVER ANY OF THE SECURITIES EXCEPT UPON PAYMENT FOR ALL THE SECURITIES TO BE
PURCHASED AS PROVIDED HEREIN.


(B)                                 THE COMPANY UNDERSTANDS THAT THE INITIAL
PURCHASERS INTEND TO OFFER THE SECURITIES FOR RESALE ON THE TERMS SET FORTH IN
THE TIME OF SALE INFORMATION.  EACH INITIAL PURCHASER, SEVERALLY AND NOT
JOINTLY, REPRESENTS, WARRANTS AND AGREES THAT:


(I)                                     IT IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT (A “QIB”) AND AN
ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(A) UNDER THE SECURITIES ACT;


(II)                                  IT HAS NOT SOLICITED OFFERS FOR, OR
OFFERED OR SOLD, AND WILL NOT SOLICIT OFFERS FOR, OR OFFER OR SELL, THE
SECURITIES BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING
WITHIN THE MEANING OF RULE 502(C) OF REGULATION D UNDER THE SECURITIES ACT
(“REGULATION D”) OR IN ANY MANNER INVOLVING A PUBLIC OFFERING WITHIN THE MEANING
OF SECTION 4(2) OF THE SECURITIES ACT; AND

2


--------------------------------------------------------------------------------



(III)                               IT HAS NOT SOLICITED OFFERS FOR, OR OFFERED
OR SOLD, AND WILL NOT SOLICIT OFFERS FOR, OR OFFER OR SELL, THE SECURITIES AS
PART OF THEIR RESALE OFFERING OF THE SECURITIES AS CONTEMPLATED BY THE OFFERING
MEMORANDUM (THE “RESALE OFFERING”) EXCEPT:

(A)                              WITHIN THE UNITED STATES TO PERSONS WHOM IT
REASONABLY BELIEVES TO BE QIBS IN TRANSACTIONS PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND IN CONNECTION WITH EACH SUCH SALE, IT HAS TAKEN
OR WILL TAKE REASONABLE STEPS TO ENSURE THAT THE PURCHASER OF THE SECURITIES IS
AWARE THAT SUCH SALE IS BEING MADE IN RELIANCE ON RULE 144A; OR

(B)                                IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH
IN ANNEX C HERETO.


(C)                                  EACH INITIAL PURCHASER ACKNOWLEDGES AND
AGREES THAT THE COMPANY AND, FOR PURPOSES OF THE OPINIONS TO BE DELIVERED TO THE
INITIAL PURCHASERS PURSUANT TO SECTIONS 6(F) AND 6(H), COUNSEL FOR THE COMPANY
AND COUNSEL FOR THE INITIAL PURCHASERS, RESPECTIVELY, MAY RELY UPON THE ACCURACY
OF THE REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS, AND COMPLIANCE
BY THE INITIAL PURCHASERS WITH THEIR AGREEMENTS, CONTAINED IN PARAGRAPH (B)
ABOVE (INCLUDING ANNEX C HERETO), AND EACH INITIAL PURCHASER HEREBY CONSENTS TO
SUCH RELIANCE.


(D)                                 THE COMPANY ACKNOWLEDGES AND AGREES THAT THE
INITIAL PURCHASERS MAY OFFER AND SELL SECURITIES TO OR THROUGH ANY AFFILIATE OF
AN INITIAL PURCHASER AND THAT ANY SUCH AFFILIATE MAY OFFER AND SELL SECURITIES
PURCHASED BY IT TO OR THROUGH ANY INITIAL PURCHASER.


(E)                                  THE COMPANY ACKNOWLEDGES AND AGREES THAT
THE INITIAL PURCHASERS ARE ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH
CONTRACTUAL COUNTERPARTY TO THE COMPANY WITH RESPECT TO THE OFFERING OF
SECURITIES CONTEMPLATED HEREBY (INCLUDING IN CONNECTION WITH DETERMINING THE
TERMS OF THE OFFERING) AND NOT AS FINANCIAL ADVISORS OR FIDUCIARIES TO, OR
AGENTS OF, THE COMPANY OR ANY OTHER PERSON.  ADDITIONALLY, NEITHER THE
REPRESENTATIVE NOR ANY OTHER INITIAL PURCHASER IS ADVISING THE COMPANY OR ANY
OTHER PERSON AS TO ANY LEGAL, TAX, INVESTMENT, ACCOUNTING OR REGULATORY MATTERS
IN ANY JURISDICTION.  THE COMPANY SHALL CONSULT WITH ITS OWN ADVISORS CONCERNING
SUCH MATTERS AND SHALL BE RESPONSIBLE FOR MAKING ITS OWN INDEPENDENT
INVESTIGATION AND APPRAISAL OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER
THE REPRESENTATIVE NOR ANY OTHER INITIAL PURCHASER SHALL HAVE ANY RESPONSIBILITY
OR LIABILITY TO THE COMPANY WITH RESPECT THERETO. ANY REVIEW BY THE
REPRESENTATIVE OR ANY OTHER INITIAL PURCHASER OF THE COMPANY AND THE
TRANSACTIONS CONTEMPLATED HEREBY OR OTHER MATTERS RELATING TO SUCH TRANSACTIONS
WILL BE PERFORMED SOLELY FOR THE BENEFIT OF THE REPRESENTATIVE OR SUCH INITIAL
PURCHASER, AS THE CASE MAY BE, AND SHALL NOT BE ON BEHALF OF THE COMPANY OR ANY
OTHER PERSON.


2.                                       PAYMENT AND DELIVERY.  (A)  PAYMENT FOR
AND DELIVERY OF THE SECURITIES WILL BE MADE AT THE OFFICES OF SIMPSON THACHER &
BARTLETT LLP AT 10:00 A.M., NEW YORK CITY TIME, ON MAY 14, 2007, OR AT SUCH
OTHER TIME OR PLACE ON THE SAME OR SUCH OTHER DATE, NOT LATER THAN THE FIFTH
BUSINESS DAY THEREAFTER, AS THE REPRESENTATIVE AND THE COMPANY MAY AGREE UPON IN
WRITING.  THE TIME AND DATE OF SUCH PAYMENT AND DELIVERY IS REFERRED TO HEREIN
AS THE “CLOSING DATE”.

3


--------------------------------------------------------------------------------



(B)                                 PAYMENT FOR THE SECURITIES SHALL BE MADE BY
WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT(S) SPECIFIED BY THE
COMPANY TO THE REPRESENTATIVE AGAINST DELIVERY TO THE NOMINEE OF THE DEPOSITORY
TRUST COMPANY, FOR THE ACCOUNT OF THE INITIAL PURCHASERS, OF ONE OR MORE GLOBAL
NOTES REPRESENTING THE SECURITIES (COLLECTIVELY, THE “GLOBAL NOTE”), WITH ANY
TRANSFER TAXES PAYABLE IN CONNECTION WITH THE SALE OF THE SECURITIES DULY PAID
BY THE COMPANY.  THE GLOBAL NOTE WILL BE MADE AVAILABLE FOR INSPECTION BY THE
REPRESENTATIVE NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS DAY
PRIOR TO THE CLOSING DATE.


3.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY REPRESENTS AND WARRANTS TO EACH INITIAL PURCHASER THAT:


(A)                                  PRELIMINARY OFFERING MEMORANDUM, TIME OF
SALE INFORMATION AND OFFERING MEMORANDUM.  THE PRELIMINARY OFFERING MEMORANDUM,
AS OF ITS DATE, DID NOT, THE TIME OF SALE INFORMATION, AT THE TIME OF SALE, DID
NOT, AND AT THE CLOSING DATE, WILL NOT, AND THE OFFERING MEMORANDUM, IN THE FORM
FIRST USED BY THE INITIAL PURCHASERS TO CONFIRM SALES OF THE SECURITIES AND AS
OF THE CLOSING DATE, WILL NOT, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING; PROVIDED THAT THE COMPANY MAKES NO REPRESENTATION OR WARRANTY WITH
RESPECT TO ANY STATEMENTS OR OMISSIONS MADE IN RELIANCE UPON AND IN CONFORMITY
WITH INFORMATION RELATING TO ANY INITIAL PURCHASER FURNISHED TO THE COMPANY IN
WRITING BY SUCH INITIAL PURCHASER EXPRESSLY FOR USE IN THE PRELIMINARY OFFERING
MEMORANDUM, THE TIME OF SALE INFORMATION OR THE OFFERING MEMORANDUM.


(B)                                 ADDITIONAL WRITTEN COMMUNICATIONS.   THE
COMPANY (INCLUDING ITS AGENTS AND REPRESENTATIVES, OTHER THAN THE INITIAL
PURCHASERS IN THEIR CAPACITY AS SUCH) HAS NOT PREPARED, MADE, USED, AUTHORIZED,
APPROVED OR REFERRED TO AND WILL NOT PREPARE, MAKE, USE, AUTHORIZE, APPROVE OR
REFER TO ANY WRITTEN COMMUNICATION THAT CONSTITUTES AN OFFER TO SELL OR
SOLICITATION OF AN OFFER TO BUY THE SECURITIES (EACH SUCH COMMUNICATION BY THE
COMPANY OR ITS AGENTS AND REPRESENTATIVES (OTHER THAN A COMMUNICATION REFERRED
TO IN CLAUSES (I), (II) AND (III) BELOW) AN “ISSUER WRITTEN COMMUNICATION”)
OTHER THAN (I) THE PRELIMINARY OFFERING MEMORANDUM, (II) THE OFFERING
MEMORANDUM, (III) THE DOCUMENTS LISTED ON ANNEX A HERETO, INCLUDING A TERM SHEET
SUBSTANTIALLY IN THE FORM OF ANNEX B HERETO, WHICH CONSTITUTE PART OF THE TIME
OF SALE INFORMATION, AND (IV) ANY ELECTRONIC ROAD SHOW OR OTHER WRITTEN
COMMUNICATIONS, IN EACH CASE USED IN ACCORDANCE WITH SECTION 4(C).  EACH SUCH
ISSUER WRITTEN COMMUNICATION, WHEN TAKEN TOGETHER WITH THE TIME OF SALE
INFORMATION, DID NOT, AND AT THE CLOSING DATE WILL NOT, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING; PROVIDED THAT THE COMPANY MAKES NO
REPRESENTATION AND WARRANTY WITH RESPECT TO ANY STATEMENTS OR OMISSIONS MADE IN
EACH SUCH ISSUER WRITTEN COMMUNICATION IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION RELATING TO ANY INITIAL PURCHASER FURNISHED TO THE COMPANY IN
WRITING BY SUCH INITIAL PURCHASER EXPRESSLY FOR USE IN ANY ISSUER WRITTEN
COMMUNICATION.


(C)                                  INCORPORATED DOCUMENTS.  THE DOCUMENTS
INCORPORATED BY REFERENCE IN EACH OF THE TIME OF SALE INFORMATION AND THE
OFFERING MEMORANDUM, WHEN FILED WITH THE COMMISSION, CONFORMED OR WILL CONFORM,
AS THE CASE MAY BE, IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE

4


--------------------------------------------------------------------------------



EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER, AND DID
NOT AND WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.


(D)                                 FINANCIAL STATEMENTS.  THE FINANCIAL
STATEMENTS AND THE RELATED NOTES THERETO INCLUDED OR INCORPORATED BY REFERENCE
IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM PRESENT
FAIRLY THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES
(THE “SUBSIDIARIES”) AS OF THE DATES INDICATED AND THE RESULTS OF THEIR
OPERATIONS AND THE CHANGES IN THEIR CASH FLOWS FOR THE PERIODS SPECIFIED; EXCEPT
AS DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM, SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN CONFORMITY WITH
ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA APPLIED
ON A CONSISTENT BASIS THROUGHOUT THE PERIODS COVERED THEREBY; THE OTHER
FINANCIAL INFORMATION INCLUDED OR INCORPORATED BY REFERENCE IN EACH OF THE TIME
OF SALE INFORMATION AND THE OFFERING MEMORANDUM HAS BEEN DERIVED FROM THE
ACCOUNTING RECORDS OF THE COMPANY AND ITS SUBSIDIARIES AND PRESENTS FAIRLY THE
INFORMATION SHOWN THEREBY.


(E)                                  NO MATERIAL ADVERSE CHANGE.  EXCEPT AS
OTHERWISE DISCLOSED IN THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM,
SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED OR INCORPORATED BY REFERENCE IN EACH OF THE TIME OF SALE INFORMATION
AND THE OFFERING MEMORANDUM THERE HAS BEEN NO MATERIAL ADVERSE CHANGE, NOR ANY
DEVELOPMENT OR EVENT THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE CHANGE, IN THE CONDITION (FINANCIAL OR OTHER), BUSINESS, PROPERTIES OR
RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE.


(F)                                    ORGANIZATION AND GOOD STANDING.  THE
COMPANY AND EACH OF ITS SUBSIDIARIES HAVE BEEN DULY ORGANIZED AND ARE VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THEIR RESPECTIVE JURISDICTIONS
OF ORGANIZATION, ARE DULY QUALIFIED TO DO BUSINESS AND ARE IN GOOD STANDING IN
EACH JURISDICTION IN WHICH THEIR RESPECTIVE OWNERSHIP OR LEASE OF PROPERTY OR
THE CONDUCT OF THEIR RESPECTIVE BUSINESSES REQUIRES SUCH QUALIFICATION, AND HAVE
ALL POWER AND AUTHORITY NECESSARY TO OWN OR HOLD THEIR RESPECTIVE PROPERTIES AND
TO CONDUCT THE BUSINESSES IN WHICH THEY ARE ENGAGED, EXCEPT WHERE THE FAILURE TO
BE SO QUALIFIED, IN GOOD STANDING OR HAVE SUCH POWER OR AUTHORITY WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR OTHER), BUSINESS, PROPERTIES OR
RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (A
“MATERIAL ADVERSE EFFECT”).  THE SUBSIDIARIES LISTED IN SCHEDULE II TO THIS
AGREEMENT ARE THE ONLY SIGNIFICANT SUBSIDIARIES OF THE COMPANY.


(G)                                 DUE AUTHORIZATION.  THE COMPANY HAS FULL
RIGHT, POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, THE
SECURITIES, THE INDENTURE, THE EXCHANGE SECURITIES AND THE REGISTRATION RIGHTS
AGREEMENT (COLLECTIVELY, THE “TRANSACTION DOCUMENTS”) AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER; AND ALL ACTION REQUIRED TO BE TAKEN FOR
THE DUE AND PROPER AUTHORIZATION, EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY HAS BEEN DULY AND VALIDLY TAKEN.

5


--------------------------------------------------------------------------------



(H)                                 THE INDENTURE.  THE INDENTURE HAS BEEN DULY
AUTHORIZED BY THE COMPANY AND, WHEN DULY EXECUTED AND DELIVERED IN ACCORDANCE
WITH ITS TERMS BY EACH OF THE PARTIES THERETO, WILL CONSTITUTE A VALID AND
LEGALLY BINDING AGREEMENT OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY
(COLLECTIVELY, THE “ENFORCEABILITY EXCEPTIONS”); AND ON THE CLOSING DATE, THE
INDENTURE WILL CONFORM IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE TRUST
INDENTURE ACT OF 1939, AS AMENDED (THE “TRUST INDENTURE ACT”), AND THE RULES AND
REGULATIONS OF THE COMMISSION APPLICABLE TO AN INDENTURE THAT IS QUALIFIED
THEREUNDER.


(I)                                     THE SECURITIES.  THE SECURITIES HAVE
BEEN DULY AUTHORIZED BY THE COMPANY AND, WHEN DULY EXECUTED, AUTHENTICATED,
ISSUED AND DELIVERED AS PROVIDED IN THE INDENTURE AND PAID FOR AS PROVIDED
HEREIN, WILL BE DULY AND VALIDLY ISSUED AND OUTSTANDING AND WILL CONSTITUTE
VALID AND LEGALLY BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE ENFORCEABILITY
EXCEPTIONS, AND WILL BE ENTITLED TO THE BENEFITS OF THE INDENTURE.


(J)                                     THE EXCHANGE SECURITIES.  ON THE CLOSING
DATE, THE EXCHANGE SECURITIES WILL HAVE BEEN DULY AUTHORIZED BY THE COMPANY AND,
WHEN DULY EXECUTED, AUTHENTICATED, ISSUED AND DELIVERED AS CONTEMPLATED BY THE
REGISTRATION RIGHTS AGREEMENT AND THE INDENTURE, WILL BE DULY AND VALIDLY ISSUED
AND OUTSTANDING AND WILL CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS, SUBJECT
TO THE ENFORCEABILITY EXCEPTIONS, AND WILL BE ENTITLED TO THE BENEFITS OF THE
INDENTURE.


(K)                                  PURCHASE AND REGISTRATION RIGHTS
AGREEMENTS.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY; AND THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY AUTHORIZED BY
THE COMPANY AND ON THE CLOSING DATE WILL BE DULY EXECUTED AND DELIVERED BY THE
COMPANY AND, WHEN DULY EXECUTED AND DELIVERED IN ACCORDANCE WITH ITS TERMS BY
EACH OF THE PARTIES THERETO, WILL CONSTITUTE A VALID AND LEGALLY BINDING
AGREEMENT OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO THE ENFORCEABILITY EXCEPTIONS, AND EXCEPT THAT RIGHTS TO
INDEMNITY AND CONTRIBUTION THEREUNDER MAY BE LIMITED BY APPLICABLE LAW AND
PUBLIC POLICY.


(L)                                     DESCRIPTIONS OF THE TRANSACTION
DOCUMENTS.  EACH TRANSACTION DOCUMENT CONFORMS IN ALL MATERIAL RESPECTS TO THE
DESCRIPTION THEREOF CONTAINED IN EACH OF THE TIME OF SALE INFORMATION AND THE
OFFERING MEMORANDUM.


(M)                               NO VIOLATION OR DEFAULT.  NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES IS (I) IN VIOLATION OF ITS CHARTER OR BY-LAWS;
(II) IN DEFAULT, AND NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE SUCH A DEFAULT, IN THE DUE PERFORMANCE OR OBSERVANCE OF
ANY TERM, COVENANT OR CONDITION CONTAINED IN ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR
ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS SUBJECT; OR (III) IN VIOLATION OF ANY LAW OR
STATUTE OR ANY JUDGMENT, ORDER, RULE OR REGULATION OF ANY COURT OR ARBITRATOR OR
GOVERNMENTAL OR REGULATORY

6


--------------------------------------------------------------------------------



AUTHORITY, EXCEPT, IN THE CASE OF CLAUSES (II) AND (III) ABOVE, FOR ANY SUCH
DEFAULT OR VIOLATION THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(N)                                 NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE COMPANY OF EACH OF THE TRANSACTION DOCUMENTS, THE ISSUANCE
AND SALE OF THE SECURITIES AND COMPLIANCE BY THE COMPANY WITH THE TERMS THEREOF
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS WILL NOT (I) CONFLICT WITH OR RESULT IN A BREACH OR VIOLATION OF ANY
OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY PROPERTY OR
ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT TO, ANY INDENTURE,
MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY
ANY OF ITS SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS SUBJECT, (II) RESULT IN ANY VIOLATION
OF THE PROVISIONS OF THE CHARTER OR BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (III) RESULT IN THE VIOLATION OF
ANY LAW OR STATUTE OR ANY JUDGMENT, ORDER, RULE OR REGULATION OF ANY COURT OR
ARBITRATOR OR GOVERNMENTAL OR REGULATORY AUTHORITY, EXCEPT, IN THE CASE OF
CLAUSES (I) AND (III) ABOVE, FOR ANY SUCH CONFLICT, BREACH, VIOLATION OR DEFAULT
THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


(O)                                 NO CONSENTS REQUIRED.  NO CONSENT, APPROVAL,
AUTHORIZATION, ORDER, REGISTRATION OR QUALIFICATION OF OR WITH ANY COURT OR
ARBITRATOR OR GOVERNMENTAL OR REGULATORY AUTHORITY IS REQUIRED FOR THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF EACH OF THE TRANSACTION
DOCUMENTS, THE ISSUANCE AND SALE OF THE SECURITIES AND COMPLIANCE BY THE COMPANY
WITH THE TERMS THEREOF AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION DOCUMENTS, EXCEPT FOR SUCH CONSENTS, APPROVALS, AUTHORIZATIONS,
ORDERS AND REGISTRATIONS OR QUALIFICATIONS AS MAY BE REQUIRED (I) UNDER
APPLICABLE STATE SECURITIES LAWS IN CONNECTION WITH THE PURCHASE AND RESALE OF
THE SECURITIES BY THE INITIAL PURCHASERS AND (II) WITH RESPECT TO THE EXCHANGE
SECURITIES UNDER THE SECURITIES ACT, THE TRUST INDENTURE ACT AND APPLICABLE
STATE SECURITIES LAWS AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT.


(P)                                 LEGAL PROCEEDINGS.  EXCEPT AS DESCRIBED IN
EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM, THERE ARE NO
LEGAL, GOVERNMENTAL OR REGULATORY INVESTIGATIONS, ACTIONS, SUITS OR PROCEEDINGS
PENDING TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BE A PARTY OR
TO WHICH ANY PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BE THE
SUBJECT THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, OR WOULD REASONABLY BE EXPECTED TO MATERIALLY
AND ADVERSELY AFFECT THE ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER
THE INDENTURE OR THIS AGREEMENT, OR WHICH ARE OTHERWISE MATERIAL IN THE CONTEXT
OF THE SALE OF THE SECURITIES; AND TO THE COMPANY’S KNOWLEDGE, NO SUCH
INVESTIGATIONS, ACTIONS, SUITS OR PROCEEDINGS ARE THREATENED.


(Q)                                 INDEPENDENT REGISTERED PUBLIC ACCOUNTING
FIRM.  PRICEWATERHOUSECOOPERS LLP, WHO HAVE AUDITED THE CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY AT DECEMBER 31, 2006 AND 2005 AND FOR EACH OF THE
THREE YEARS IN THE PERIOD ENDED DECEMBER 31, 2006, ARE INDEPENDENT REGISTERED
PUBLIC ACCOUNTANTS WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES WITHIN THE

7


--------------------------------------------------------------------------------



APPLICABLE RULES AND REGULATIONS ADOPTED BY THE COMMISSION AND THE PUBLIC
COMPANY ACCOUNTING OVERSIGHT BOARD (UNITED STATES) AND AS REQUIRED BY THE
SECURITIES ACT.


(R)                                    TITLE TO REAL AND PERSONAL PROPERTY.  THE
COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR
HAVE VALID RIGHTS TO LEASE OR OTHERWISE USE, ALL ITEMS OF REAL AND PERSONAL
PROPERTY THAT ARE MATERIAL TO THE BUSINESSES OF THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, IN EACH CASE FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES, CLAIMS AND DEFECTS AND IMPERFECTIONS OF TITLE EXCEPT THOSE THAT
(I) DO NOT MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF
SUCH PROPERTY BY THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR (II)
COULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A
MATERIAL ADVERSE EFFECT.


(S)                                  TITLE TO INTELLECTUAL PROPERTY.  THE
COMPANY AND ITS SUBSIDIARIES OWN OR POSSESS ADEQUATE RIGHTS TO USE ALL MATERIAL
PATENTS, PATENT APPLICATIONS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, TRADEMARK
REGISTRATIONS, SERVICE MARK REGISTRATIONS, COPYRIGHTS, LICENSES AND KNOW-HOW
(INCLUDING TRADE SECRETS AND OTHER UNPATENTED AND/OR UNPATENTABLE PROPRIETARY OR
CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES) NECESSARY FOR THE CONDUCT OF
THEIR RESPECTIVE BUSINESSES; AND THE CONDUCT OF THEIR RESPECTIVE BUSINESSES WILL
NOT CONFLICT IN ANY MATERIAL RESPECT WITH ANY SUCH RIGHTS OF OTHERS; EXCEPT
WHERE THE FAILURE TO OWN OR POSSESS SUCH RIGHTS OR SUCH CONFLICT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND THE COMPANY AND ITS SUBSIDIARIES HAVE NOT RECEIVED ANY
NOTICE OF ANY CLAIM OF INFRINGEMENT OF OR CONFLICT WITH ANY SUCH RIGHTS OF
OTHERS, EXCEPT FOR ANY NOTICES OR CONFLICTS THAT WOULD NOT REASONABLY BE
EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.


(T)                                    INVESTMENT COMPANY ACT.  THE COMPANY IS
NOT, AND AFTER GIVING EFFECT TO THE OFFERING AND SALE OF THE SECURITIES AND THE
APPLICATION OF THE PROCEEDS THEREOF AS DESCRIBED IN EACH OF THE TIME OF SALE
INFORMATION AND THE OFFERING MEMORANDUM WILL NOT BE, AN “INVESTMENT COMPANY”
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND THE
RULES AND REGULATIONS OF THE COMMISSION THEREUNDER (COLLECTIVELY, THE
“INVESTMENT COMPANY ACT”).


(U)                                 TAXES.  (I) THE COMPANY AND ITS SUBSIDIARIES
HAVE PAID ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES AND FILED ALL TAX RETURNS
REQUIRED TO BE PAID OR FILED THROUGH THE DATE HEREOF, AND (II) EXCEPT AS
OTHERWISE DISCLOSED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM, THERE IS NO TAX DEFICIENCY THAT HAS BEEN, OR COULD REASONABLY BE
EXPECTED TO BE, ASSERTED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY
OF THEIR RESPECTIVE PROPERTIES OR ASSETS, EXCEPT IN THE CASE OF EACH OF CLAUSES
(I) AND (II), (X) FOR ANY SUCH TAXES OR TAX DEFICIENCIES THAT ARE CURRENTLY
BEING CONTESTED IN GOOD FAITH AND FOR WHICH THE COMPANY HAS ESTABLISHED ADEQUATE
RESERVES, OR (Y) AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.


(V)                                 LICENSES AND PERMITS.  THE COMPANY AND ITS
SUBSIDIARIES POSSESS ALL LICENSES, CERTIFICATES, PERMITS AND OTHER
AUTHORIZATIONS ISSUED BY, AND HAVE MADE ALL DECLARATIONS AND FILINGS WITH, THE
APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL OR REGULATORY
AUTHORITIES THAT ARE NECESSARY FOR THE OWNERSHIP OR LEASE OF THEIR RESPECTIVE
PROPERTIES OR THE CONDUCT OF THEIR RESPECTIVE

8


--------------------------------------------------------------------------------



BUSINESSES AS DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM, EXCEPT WHERE THE FAILURE TO POSSESS OR MAKE THE SAME WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND EXCEPT AS DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION
AND THE OFFERING MEMORANDUM, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED NOTICE OF ANY REVOCATION OR MODIFICATION OF ANY SUCH LICENSE,
CERTIFICATE, PERMIT OR AUTHORIZATION OR HAS ANY REASON TO BELIEVE THAT ANY SUCH
LICENSE, CERTIFICATE, PERMIT OR AUTHORIZATION WILL NOT BE RENEWED IN THE
ORDINARY COURSE, EXCEPT WHERE FAILURE TO RECEIVE SUCH RENEWAL WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(W)                               COMPLIANCE WITH ENVIRONMENTAL LAWS.  EXCEPT AS
DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY STATUTE,
RULE, REGULATION, DECISION OR ORDER OF ANY GOVERNMENTAL AGENCY OR BODY OR ANY
COURT, DOMESTIC OR FOREIGN, RELATING TO THE USE, DISPOSAL OR RELEASE OF
HAZARDOUS OR TOXIC SUBSTANCES OR RELATING TO THE PROTECTION OR RESTORATION OF
THE ENVIRONMENT OR HUMAN EXPOSURE TO HAZARDOUS OR TOXIC SUBSTANCES
(COLLECTIVELY, “ENVIRONMENTAL LAWS”), TO THE KNOWLEDGE OF THE COMPANY OWNS OR
OPERATES ANY REAL PROPERTY CONTAMINATED WITH ANY SUBSTANCE THAT IS SUBJECT TO
ANY ENVIRONMENTAL LAWS, IS LIABLE FOR ANY OFF-SITE DISPOSAL OR CONTAMINATION
PURSUANT TO ANY ENVIRONMENTAL LAWS, OR IS SUBJECT TO ANY CLAIM RELATING TO ANY
ENVIRONMENTAL LAWS, WHICH VIOLATION, CONTAMINATION, LIABILITY OR CLAIM WOULD
INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND THE COMPANY IS NOT AWARE OF ANY PENDING INVESTIGATION WHICH
IS REASONABLY EXPECTED TO LEAD TO ANY SUCH CLAIM.


(X)                                   DISCLOSURE CONTROLS.  THE COMPANY ON A
CONSOLIDATED BASIS, INCLUDING ITS SUBSIDIARIES, MAINTAIN AN EFFECTIVE SYSTEM OF
“DISCLOSURE CONTROLS AND PROCEDURES” (AS DEFINED IN RULE 13A-15(E) OF THE
EXCHANGE ACT) THAT IS DESIGNED TO ENSURE THAT INFORMATION REQUIRED TO BE
DISCLOSED BY THE COMPANY IN REPORTS THAT IT FILES OR SUBMITS UNDER THE EXCHANGE
ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED WITHIN THE TIME PERIODS
SPECIFIED IN THE COMMISSION’S RULES AND FORMS, INCLUDING CONTROLS AND PROCEDURES
DESIGNED TO ENSURE THAT SUCH INFORMATION IS ACCUMULATED AND COMMUNICATED TO THE
COMPANY’S MANAGEMENT AS APPROPRIATE TO ALLOW TIMELY DECISIONS REGARDING REQUIRED
DISCLOSURE.  THE COMPANY ON A CONSOLIDATED BASIS, INCLUDING ITS SUBSIDIARIES,
HAVE CARRIED OUT EVALUATIONS OF THE EFFECTIVENESS OF THEIR DISCLOSURE CONTROLS
AND PROCEDURES AS REQUIRED BY RULE 13A-15 OF THE EXCHANGE ACT.


(Y)                                 ACCOUNTING CONTROLS.  THE COMPANY ON A
CONSOLIDATED BASIS, INCLUDING ITS SUBSIDIARIES, MAINTAIN SYSTEMS OF “INTERNAL
CONTROL OVER FINANCIAL REPORTING” (AS DEFINED IN RULE 13A-15(F) OF THE EXCHANGE
ACT) THAT COMPLY WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND HAVE BEEN
DESIGNED BY, OR UNDER THE SUPERVISION OF, THEIR RESPECTIVE PRINCIPAL EXECUTIVE
AND PRINCIPAL FINANCIAL OFFICERS, OR PERSONS PERFORMING SIMILAR FUNCTIONS, TO
PROVIDE REASONABLE ASSURANCE REGARDING THE RELIABILITY OF FINANCIAL REPORTING
AND THE PREPARATION OF FINANCIAL STATEMENTS FOR EXTERNAL PURPOSES IN ACCORDANCE
WITH ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA. 
EXCEPT AS DISCLOSED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM, THERE ARE NO MATERIAL WEAKNESSES IN THE COMPANY’S INTERNAL CONTROLS.

9


--------------------------------------------------------------------------------



(Z)                                   NO BROKER’S FEES.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY CONTRACT, AGREEMENT OR UNDERSTANDING
WITH ANY PERSON (OTHER THAN THIS AGREEMENT) THAT WOULD GIVE RISE TO A VALID
CLAIM AGAINST ANY OF THEM OR ANY INITIAL PURCHASER FOR A BROKERAGE COMMISSION,
FINDER’S FEE OR LIKE PAYMENT IN CONNECTION WITH THE OFFERING AND SALE OF THE
SECURITIES.


(AA)                            RULE 144A ELIGIBILITY.  ON THE CLOSING DATE, THE
SECURITIES WILL NOT BE OF THE SAME CLASS AS SECURITIES LISTED ON A NATIONAL
SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT OR QUOTED IN
AN AUTOMATED INTER-DEALER QUOTATION SYSTEM; AND EACH OF THE PRELIMINARY OFFERING
MEMORANDUM AND THE OFFERING MEMORANDUM, AS OF ITS RESPECTIVE DATE, CONTAINS OR
WILL CONTAIN ALL THE INFORMATION THAT, IF REQUESTED BY A PROSPECTIVE PURCHASER
OF THE SECURITIES, WOULD BE REQUIRED TO BE PROVIDED TO SUCH PROSPECTIVE
PURCHASER PURSUANT TO RULE 144A(D)(4) UNDER THE SECURITIES ACT.


(BB)                          NO INTEGRATION.  NEITHER THE COMPANY NOR ANY OF
ITS AFFILIATES (AS DEFINED IN RULE 501(B) OF REGULATION D) HAS, DIRECTLY OR
THROUGH ANY AGENT, SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY OR OTHERWISE
NEGOTIATED IN RESPECT OF, ANY SECURITY (AS DEFINED IN THE SECURITIES ACT), THAT
IS OR WILL BE INTEGRATED WITH THE SALE OF THE SECURITIES IN A MANNER THAT WOULD
REQUIRE REGISTRATION OF THE SECURITIES UNDER THE SECURITIES ACT.


(CC)                            NO GENERAL SOLICITATION OR DIRECTED SELLING
EFFORTS.  NONE OF THE COMPANY OR ANY OF ITS AFFILIATES OR ANY OTHER PERSON
ACTING ON ITS OR THEIR BEHALF (OTHER THAN THE INITIAL PURCHASERS, AS TO WHICH NO
REPRESENTATION IS MADE) HAS (I) SOLICITED OFFERS FOR, OR OFFERED OR SOLD, THE
SECURITIES BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING
WITHIN THE MEANING OF RULE 502(C) OF REGULATION D OR IN ANY MANNER INVOLVING A
PUBLIC OFFERING WITHIN THE MEANING OF SECTION 4(2) OF THE SECURITIES ACT OR (II)
ENGAGED IN ANY DIRECTED SELLING EFFORTS WITHIN THE MEANING OF REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”), AND ALL SUCH PERSONS HAVE COMPLIED WITH THE
OFFERING RESTRICTIONS REQUIREMENT OF REGULATION S.


(DD)                          SECURITIES LAW EXEMPTIONS.  ASSUMING THE ACCURACY
OF THE REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS CONTAINED IN
SECTION 1(B) (INCLUDING ANNEX C HERETO) AND THEIR COMPLIANCE WITH THEIR
AGREEMENTS SET FORTH THEREIN, IT IS NOT NECESSARY, IN CONNECTION WITH THE
ISSUANCE AND SALE OF THE SECURITIES TO THE INITIAL PURCHASERS AND THE OFFER,
RESALE AND DELIVERY OF THE SECURITIES BY THE INITIAL PURCHASERS IN THE MANNER
CONTEMPLATED BY THIS AGREEMENT, THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM, TO REGISTER THE SECURITIES UNDER THE SECURITIES ACT OR TO QUALIFY
THE INDENTURE UNDER THE TRUST INDENTURE ACT.


(EE)                            NO STABILIZATION.  THE COMPANY HAS NOT TAKEN,
DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT COULD REASONABLY BE
EXPECTED TO CAUSE OR RESULT IN ANY STABILIZATION OR MANIPULATION OF THE PRICE OF
THE SECURITIES.


(FF)                                FORWARD-LOOKING STATEMENTS.  NO
FORWARD-LOOKING STATEMENT (WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES
ACT AND SECTION 21E OF THE EXCHANGE ACT) CONTAINED IN ANY OF THE TIME OF SALE
INFORMATION OR THE OFFERING MEMORANDUM HAS BEEN MADE OR REAFFIRMED WITHOUT A
REASONABLE BASIS OR HAS BEEN DISCLOSED OTHER THAN IN GOOD FAITH.

10


--------------------------------------------------------------------------------



(GG)                          SARBANES-OXLEY ACT.  THERE IS AND HAS BEEN NO
FAILURE ON THE PART OF THE COMPANY OR ANY OF THE COMPANY’S DIRECTORS OR
OFFICERS, IN THEIR CAPACITIES AS SUCH, TO COMPLY WITH ANY PROVISION OF THE
SARBANES-OXLEY ACT OF 2002 AND THE RULES AND REGULATIONS PROMULGATED IN
CONNECTION THEREWITH (THE “SARBANES-OXLEY ACT”), INCLUDING SECTION 402 RELATED
TO LOANS AND SECTIONS 302 AND 906 RELATED TO CERTIFICATIONS.


4.                                       FURTHER AGREEMENTS OF THE COMPANY.  THE
COMPANY COVENANTS AND AGREES WITH EACH INITIAL PURCHASER THAT:


(A)                                  DELIVERY OF COPIES.  THE COMPANY WILL
DELIVER, WITHOUT CHARGE, TO THE INITIAL PURCHASERS AS MANY COPIES OF THE
PRELIMINARY OFFERING MEMORANDUM, ANY OTHER TIME OF SALE INFORMATION, ANY ISSUER
WRITTEN COMMUNICATION AND THE OFFERING MEMORANDUM (INCLUDING ALL AMENDMENTS AND
SUPPLEMENTS THERETO) AS THE REPRESENTATIVE MAY REASONABLY REQUEST.


(B)                                 OFFERING MEMORANDUM, AMENDMENTS OR
SUPPLEMENTS.  AT ANY TIME PRIOR TO THE LATER OF THE CLOSING DATE AND THE
COMPLETION OF THE RESALE OFFERING (THE “COVENANT PERIOD”), BEFORE FINALIZING THE
OFFERING MEMORANDUM OR MAKING OR DISTRIBUTING ANY AMENDMENT OR SUPPLEMENT TO ANY
OF THE TIME OF SALE INFORMATION OR THE OFFERING MEMORANDUM OR FILING WITH THE
COMMISSION ANY DOCUMENT THAT WILL BE INCORPORATED BY REFERENCE THEREIN, THE
COMPANY WILL FURNISH TO THE REPRESENTATIVE AND COUNSEL FOR THE INITIAL
PURCHASERS A COPY OF THE PROPOSED OFFERING MEMORANDUM OR SUCH AMENDMENT OR
SUPPLEMENT OR DOCUMENT TO BE INCORPORATED BY REFERENCE THEREIN FOR REVIEW, AND
WILL NOT DISTRIBUTE ANY SUCH PROPOSED OFFERING MEMORANDUM, AMENDMENT OR
SUPPLEMENT OR FILE ANY SUCH DOCUMENT WITH THE COMMISSION TO WHICH THE
REPRESENTATIVE REASONABLY OBJECTS.


(C)                                  ADDITIONAL WRITTEN COMMUNICATIONS.  DURING
THE COVENANT PERIOD, BEFORE MAKING, PREPARING, USING, AUTHORIZING, APPROVING OR
REFERRING TO ANY ISSUER WRITTEN COMMUNICATION, THE COMPANY WILL FURNISH TO THE
REPRESENTATIVE AND COUNSEL FOR THE INITIAL PURCHASERS A COPY OF SUCH WRITTEN
COMMUNICATION FOR REVIEW AND WILL NOT MAKE, PREPARE, USE, AUTHORIZE, APPROVE OR
REFER TO ANY SUCH WRITTEN COMMUNICATION TO WHICH THE REPRESENTATIVE REASONABLY
OBJECTS.


(D)                                 NOTICE TO THE REPRESENTATIVE.  DURING THE
COVENANT PERIOD, THE COMPANY WILL ADVISE THE REPRESENTATIVE PROMPTLY, AND
CONFIRM SUCH ADVICE IN WRITING, (I) OF THE ISSUANCE BY ANY GOVERNMENTAL OR
REGULATORY AUTHORITY OF ANY ORDER PREVENTING OR SUSPENDING THE USE OF ANY OF THE
TIME OF SALE INFORMATION, ANY ISSUER WRITTEN COMMUNICATION OR THE OFFERING
MEMORANDUM OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR THAT PURPOSE;
(II) OF THE OCCURRENCE OF ANY EVENT AS A RESULT OF WHICH ANY OF THE TIME OF SALE
INFORMATION, ANY ISSUER WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM AS THEN
AMENDED OR SUPPLEMENTED WOULD INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES EXISTING WHEN SUCH TIME OF SALE INFORMATION,
ISSUER WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM IS DELIVERED TO A
PURCHASER, NOT MISLEADING; AND (III) OF THE RECEIPT BY THE COMPANY OF ANY NOTICE
WITH RESPECT TO ANY SUSPENSION OF THE QUALIFICATION OF THE SECURITIES FOR OFFER
AND SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING
FOR SUCH PURPOSE; AND THE COMPANY WILL USE ITS

11


--------------------------------------------------------------------------------



COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE ISSUANCE OF ANY SUCH ORDER
PREVENTING OR SUSPENDING THE USE OF ANY OF THE TIME OF SALE INFORMATION, ANY
ISSUER WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM OR SUSPENDING ANY SUCH
QUALIFICATION OF THE SECURITIES AND, IF ANY SUCH ORDER IS ISSUED, WILL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE WITHDRAWAL THEREOF.


(E)                                  TIME OF SALE INFORMATION.  IF AT ANY TIME
PRIOR TO THE CLOSING DATE (I) ANY EVENT SHALL OCCUR OR CONDITION SHALL EXIST AS
A RESULT OF WHICH ANY OF THE TIME OF SALE INFORMATION AS THEN AMENDED OR
SUPPLEMENTED WOULD INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING OR
(II) IT IS NECESSARY TO AMEND OR SUPPLEMENT ANY OF THE TIME OF SALE INFORMATION
TO COMPLY WITH LAW, THE COMPANY WILL PROMPTLY NOTIFY THE INITIAL PURCHASERS
THEREOF AND FORTHWITH PREPARE AND, SUBJECT TO PARAGRAPH (B) ABOVE, FURNISH TO
THE INITIAL PURCHASERS SUCH AMENDMENTS OR SUPPLEMENTS TO ANY OF THE TIME OF SALE
INFORMATION (OR ANY DOCUMENT TO BE FILED WITH THE COMMISSION AND INCORPORATED BY
REFERENCE THEREIN) AS MAY BE NECESSARY SO THAT THE STATEMENTS IN ANY OF THE TIME
OF SALE INFORMATION AS SO AMENDED OR SUPPLEMENTED WILL NOT, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, BE MISLEADING OR SO THAT ANY OF THE
TIME OF SALE INFORMATION WILL COMPLY WITH LAW.


(F)                                    ONGOING COMPLIANCE OF THE OFFERING
MEMORANDUM.  IF DURING THE COVENANT PERIOD (I) ANY EVENT SHALL OCCUR OR
CONDITION SHALL EXIST AS A RESULT OF WHICH THE OFFERING MEMORANDUM AS THEN
AMENDED OR SUPPLEMENTED WOULD INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES EXISTING WHEN THE OFFERING MEMORANDUM
IS DELIVERED TO A PURCHASER, NOT MISLEADING OR (II) IT IS NECESSARY TO AMEND OR
SUPPLEMENT THE OFFERING MEMORANDUM TO COMPLY WITH LAW, THE COMPANY WILL PROMPTLY
NOTIFY THE INITIAL PURCHASERS THEREOF AND FORTHWITH PREPARE AND, SUBJECT TO
PARAGRAPH (B) ABOVE, FURNISH TO THE INITIAL PURCHASERS SUCH AMENDMENTS OR
SUPPLEMENTS TO THE OFFERING MEMORANDUM (OR ANY DOCUMENT TO BE FILED WITH THE
COMMISSION AND INCORPORATED BY REFERENCE THEREIN) AS MAY BE NECESSARY SO THAT
THE STATEMENTS IN THE OFFERING MEMORANDUM AS SO AMENDED OR SUPPLEMENTED
(INCLUDING SUCH DOCUMENT TO BE INCORPORATED BY REFERENCE THEREIN) WILL NOT, IN
THE LIGHT OF THE CIRCUMSTANCES EXISTING WHEN THE OFFERING MEMORANDUM IS
DELIVERED TO A PURCHASER, BE MISLEADING OR SO THAT THE OFFERING MEMORANDUM WILL
COMPLY WITH LAW.


(G)                                 BLUE SKY COMPLIANCE.  THE COMPANY WILL
COOPERATE WITH THE INITIAL PURCHASERS TO QUALIFY THE SECURITIES FOR OFFER AND
SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE
REPRESENTATIVE SHALL REASONABLY REQUEST AND WILL CONTINUE SUCH QUALIFICATIONS IN
EFFECT SO LONG AS REQUIRED FOR THE RESALE OFFERING; PROVIDED THAT THE COMPANY
SHALL NOT BE REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION OR OTHER ENTITY OR
AS A DEALER IN SECURITIES IN ANY SUCH JURISDICTION WHERE IT WOULD NOT OTHERWISE
BE REQUIRED TO SO QUALIFY, (II) FILE ANY GENERAL CONSENT TO SERVICE OF PROCESS
IN ANY SUCH JURISDICTION OR (III) SUBJECT ITSELF TO TAXATION IN ANY SUCH
JURISDICTION IF IT IS NOT OTHERWISE SO SUBJECT.


(H)                                 CLEAR MARKET.  DURING THE PERIOD FROM THE
DATE HEREOF THROUGH AND INCLUDING THE DATE THAT IS 90 DAYS AFTER THE DATE
HEREOF, THE COMPANY WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT

12


--------------------------------------------------------------------------------



OF J.P. MORGAN SECURITIES INC., OFFER, SELL, CONTRACT TO SELL OR OTHERWISE
DISPOSE OF ANY DEBT SECURITIES ISSUED OR GUARANTEED BY THE COMPANY AND HAVING A
TENOR OF MORE THAN ONE YEAR.


(I)                                     USE OF PROCEEDS.  THE COMPANY WILL APPLY
THE NET PROCEEDS FROM THE SALE OF THE SECURITIES AS DESCRIBED IN EACH OF THE
TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM UNDER THE HEADING “USE OF
PROCEEDS”.


(J)                                     SUPPLYING INFORMATION.  WHILE THE
SECURITIES REMAIN OUTSTANDING AND ARE “RESTRICTED SECURITIES” WITHIN THE MEANING
OF RULE 144(A)(3) UNDER THE SECURITIES ACT, THE COMPANY WILL, DURING ANY PERIOD
IN WHICH THE COMPANY IS NOT SUBJECT TO AND IN COMPLIANCE WITH SECTION 13 OR
15(D) OF THE EXCHANGE ACT, FURNISH TO HOLDERS OF THE SECURITIES AND PROSPECTIVE
PURCHASERS OF THE SECURITIES DESIGNATED BY SUCH HOLDERS, UPON THE REQUEST OF
SUCH HOLDERS OR SUCH PROSPECTIVE PURCHASERS, THE INFORMATION REQUIRED TO BE
DELIVERED PURSUANT TO RULE 144A(D)(4) UNDER THE SECURITIES ACT.


(K)                                  PORTAL AND DTC.   THE COMPANY WILL ASSIST
THE INITIAL PURCHASERS IN ARRANGING FOR THE SECURITIES TO BE DESIGNATED PRIVATE
OFFERINGS, RESALES AND TRADING THROUGH AUTOMATED LINKAGES (“PORTAL”) MARKET
SECURITIES IN ACCORDANCE WITH THE RULES AND REGULATIONS ADOPTED BY THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC. (THE “NASD”) RELATING TO TRADING IN THE
PORTAL MARKET AND FOR THE SECURITIES TO BE ELIGIBLE FOR CLEARANCE AND SETTLEMENT
THROUGH THE DEPOSITORY TRUST COMPANY (“DTC”).


(L)                                     NO RESALES BY THE COMPANY.  UNTIL THE
ISSUANCE OF THE EXCHANGE SECURITIES, THE COMPANY WILL NOT, AND WILL NOT PERMIT
ANY OF ITS AFFILIATES (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) TO,
RESELL ANY OF THE SECURITIES THAT HAVE BEEN ACQUIRED BY ANY OF THEM, EXCEPT FOR
SECURITIES PURCHASED BY THE COMPANY OR ANY OF ITS AFFILIATES AND RESOLD IN A
TRANSACTION REGISTERED UNDER THE SECURITIES ACT.


(M)                               NO INTEGRATION.  NEITHER THE COMPANY NOR ANY
OF ITS AFFILIATES (AS DEFINED IN RULE 501(B) OF REGULATION D) WILL, DIRECTLY OR
THROUGH ANY AGENT, SELL, OFFER FOR SALE, SOLICIT OFFERS TO BUY OR OTHERWISE
NEGOTIATE IN RESPECT OF, ANY SECURITY (AS DEFINED IN THE SECURITIES ACT), THAT
IS OR WILL BE INTEGRATED WITH THE SALE OF THE SECURITIES IN A MANNER THAT WOULD
REQUIRE REGISTRATION OF THE SECURITIES UNDER THE SECURITIES ACT.


(N)                                 NO GENERAL SOLICITATION OR DIRECTED SELLING
EFFORTS.  NONE OF THE COMPANY OR ANY OF ITS AFFILIATES OR ANY OTHER PERSON
ACTING ON ITS OR THEIR BEHALF (OTHER THAN THE INITIAL PURCHASERS, AS TO WHICH NO
COVENANT IS GIVEN) WILL (I) SOLICIT OFFERS FOR, OR OFFER OR SELL, THE SECURITIES
BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE
MEANING OF RULE 502(C) OF REGULATION D OR IN ANY MANNER INVOLVING A PUBLIC
OFFERING WITHIN THE MEANING OF SECTION 4(2) OF THE SECURITIES ACT OR (II) ENGAGE
IN ANY DIRECTED SELLING EFFORTS WITHIN THE MEANING OF REGULATION S, AND ALL SUCH
PERSONS WILL COMPLY WITH THE OFFERING RESTRICTIONS REQUIREMENT OF REGULATION S.


(O)                                 NO STABILIZATION.  THE COMPANY WILL NOT
TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT COULD REASONABLY BE
EXPECTED TO CAUSE OR RESULT IN ANY STABILIZATION OR MANIPULATION OF THE PRICE OF
THE SECURITIES.

13


--------------------------------------------------------------------------------



5.                                       CERTAIN AGREEMENTS OF THE INITIAL
PURCHASERS.  EACH INITIAL PURCHASER HEREBY REPRESENTS AND AGREES THAT IT HAS NOT
AND WILL NOT USE, AUTHORIZE USE OF, REFER TO, OR PARTICIPATE IN THE PLANNING FOR
USE OF, ANY WRITTEN COMMUNICATION THAT CONSTITUTES AN OFFER TO SELL OR THE
SOLICITATION OF AN OFFER TO BUY THE SECURITIES OTHER THAN (I) THE PRELIMINARY
OFFERING MEMORANDUM AND THE OFFERING MEMORANDUM, (II) A WRITTEN COMMUNICATION
THAT CONTAINS NO “ISSUER INFORMATION” (AS DEFINED IN RULE 433(H)(2) UNDER THE
SECURITIES ACT) THAT WAS NOT INCLUDED (INCLUDING THROUGH INCORPORATION BY
REFERENCE) IN THE PRELIMINARY OFFERING MEMORANDUM OR THE OFFERING MEMORANDUM,
(III) ANY WRITTEN COMMUNICATION LISTED ON ANNEX A OR PREPARED PURSUANT TO
SECTION 4(C) ABOVE (INCLUDING ANY ELECTRONIC ROAD SHOW), (IV) ANY WRITTEN
COMMUNICATION PREPARED BY SUCH INITIAL PURCHASER AND APPROVED BY THE COMPANY IN
ADVANCE IN WRITING OR (V) ANY WRITTEN COMMUNICATION RELATING TO OR THAT CONTAINS
THE TERMS OF THE SECURITIES AND/OR OTHER INFORMATION THAT WAS INCLUDED
(INCLUDING THROUGH INCORPORATION BY REFERENCE) IN THE PRELIMINARY OFFERING
MEMORANDUM OR THE OFFERING MEMORANDUM.


6.                                       CONDITIONS OF INITIAL PURCHASERS’
OBLIGATIONS.  THE OBLIGATION OF EACH INITIAL PURCHASER TO PURCHASE SECURITIES ON
THE CLOSING DATE AS PROVIDED HEREIN IS SUBJECT TO THE PERFORMANCE BY THE COMPANY
OF ITS COVENANTS AND OTHER OBLIGATIONS HEREUNDER AND TO THE FOLLOWING ADDITIONAL
CONDITIONS:


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN SHALL BE TRUE AND
CORRECT ON THE DATE HEREOF AND ON AND AS OF THE CLOSING DATE; AND THE STATEMENTS
OF THE COMPANY AND ITS OFFICERS MADE IN ANY CERTIFICATES DELIVERED PURSUANT TO
THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE.


(B)                                 NO DOWNGRADE.  SUBSEQUENT TO THE EARLIER OF
(A) THE TIME OF SALE AND (B) THE EXECUTION AND DELIVERY OF THIS AGREEMENT, (I)
NO DOWNGRADING SHALL HAVE OCCURRED IN THE RATING ACCORDED THE SECURITIES OR ANY
OTHER DEBT SECURITIES ISSUED OR GUARANTEED BY THE COMPANY BY ANY “NATIONALLY
RECOGNIZED STATISTICAL RATING ORGANIZATION”, AS SUCH TERM IS DEFINED BY THE
COMMISSION FOR PURPOSES OF RULE 436(G)(2) UNDER THE SECURITIES ACT; AND (II) NO
SUCH ORGANIZATION SHALL HAVE PUBLICLY ANNOUNCED THAT IT HAS UNDER SURVEILLANCE
OR REVIEW, OR HAS CHANGED ITS OUTLOOK WITH RESPECT TO, ITS RATING OF THE
SECURITIES OR OF ANY OTHER DEBT SECURITIES ISSUED OR GUARANTEED BY THE COMPANY
(OTHER THAN AN ANNOUNCEMENT WITH POSITIVE IMPLICATIONS OF A POSSIBLE UPGRADING).


(C)                                  NO MATERIAL ADVERSE CHANGE.  NO EVENT OR
CONDITION OF A TYPE DESCRIBED IN SECTION 3(E) HEREOF SHALL HAVE OCCURRED OR
SHALL EXIST, WHICH EVENT OR CONDITION IS NOT DESCRIBED IN EACH OF THE TIME OF
SALE INFORMATION (EXCLUDING ANY AMENDMENT OR SUPPLEMENT THERETO) AND THE
OFFERING MEMORANDUM (EXCLUDING ANY AMENDMENT OR SUPPLEMENT THERETO) THE EFFECT
OF WHICH IN THE JUDGMENT OF THE REPRESENTATIVE MAKES IT IMPRACTICABLE OR
INADVISABLE TO PROCEED WITH THE OFFERING, SALE OR DELIVERY OF THE SECURITIES ON
THE TERMS AND IN THE MANNER CONTEMPLATED BY THIS AGREEMENT, THE TIME OF SALE
INFORMATION AND THE OFFERING MEMORANDUM.


(D)                                 OFFICER’S CERTIFICATE.  THE REPRESENTATIVE
SHALL HAVE RECEIVED ON AND AS OF THE CLOSING DATE A CERTIFICATE OF AN EXECUTIVE
OFFICER OF THE COMPANY WHO HAS SPECIFIC KNOWLEDGE OF THE COMPANY’S FINANCIAL
MATTERS AND IS SATISFACTORY TO THE REPRESENTATIVE (I) CONFIRMING THAT SUCH

14


--------------------------------------------------------------------------------



OFFICER HAS CAREFULLY REVIEWED THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM AND, TO THE BEST KNOWLEDGE OF SUCH OFFICER, THE REPRESENTATIONS SET
FORTH IN SECTIONS 3(A) AND 3(B) HEREOF ARE TRUE AND CORRECT, (II) CONFIRMING
THAT THE OTHER REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN THIS AGREEMENT
ARE TRUE AND CORRECT AND THAT THE COMPANY HAS COMPLIED WITH ALL AGREEMENTS AND
SATISFIED ALL CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED HEREUNDER AT
OR PRIOR TO THE CLOSING DATE AND (III) TO THE EFFECT SET FORTH IN PARAGRAPHS (B)
AND (C) ABOVE.


(E)                                  COMFORT LETTERS.  ON THE DATE OF THIS
AGREEMENT AND ON THE CLOSING DATE, PRICEWATERHOUSECOOPERS LLP SHALL HAVE
FURNISHED TO THE REPRESENTATIVE, AT THE REQUEST OF THE COMPANY, LETTERS, DATED
THE RESPECTIVE DATES OF DELIVERY THEREOF AND ADDRESSED TO THE INITIAL
PURCHASERS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REPRESENTATIVE,
CONTAINING STATEMENTS AND INFORMATION OF THE TYPE CUSTOMARILY INCLUDED IN
ACCOUNTANTS’ “COMFORT LETTERS” TO UNDERWRITERS WITH RESPECT TO THE FINANCIAL
STATEMENTS AND CERTAIN FINANCIAL INFORMATION CONTAINED OR INCORPORATED BY
REFERENCE IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM;
PROVIDED THAT THE LETTER DELIVERED ON THE CLOSING DATE SHALL USE A “CUT-OFF”
DATE NO MORE THAN THREE BUSINESS DAYS PRIOR TO THE CLOSING DATE.


(F)                                    OPINION AND 10B-5 STATEMENT OF COUNSEL
FOR THE COMPANY.  DORSEY & WHITNEY LLP, COUNSEL FOR THE COMPANY, SHALL HAVE
FURNISHED TO THE REPRESENTATIVE, AT THE REQUEST OF THE COMPANY, THEIR WRITTEN
OPINION AND 10B-5 STATEMENT, DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL
PURCHASERS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REPRESENTATIVE,
TO THE EFFECT SET FORTH IN ANNEX D HERETO


(G)                                 OPINION OF GENERAL COUNSEL OF THE COMPANY.
 ANTHONY SCARFONE, AS GENERAL COUNSEL OF THE COMPANY, SHALL HAVE FURNISHED TO
THE REPRESENTATIVE HIS WRITTEN OPINION, DATED THE CLOSING DATE AND ADDRESSED TO
THE INITIAL PURCHASERS, IN THE FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
REPRESENTATIVE, TO THE EFFECT SET FORTH IN ANNEX E HERETO.


(H)                                 OPINION AND 10B-5 STATEMENT OF COUNSEL FOR
THE INITIAL PURCHASERS.  THE REPRESENTATIVE SHALL HAVE RECEIVED ON AND AS OF THE
CLOSING DATE AN OPINION AND 10B-5 STATEMENT OF SIMPSON THACHER & BARTLETT LLP,
COUNSEL FOR THE INITIAL PURCHASERS, WITH RESPECT TO SUCH MATTERS AS THE
REPRESENTATIVE MAY REASONABLY REQUEST, AND SUCH COUNSEL SHALL HAVE RECEIVED SUCH
DOCUMENTS AND INFORMATION AS THEY MAY REASONABLY REQUEST TO ENABLE THEM TO PASS
UPON SUCH MATTERS.


(I)                                     NO LEGAL IMPEDIMENT TO ISSUANCE.  NO
ACTION SHALL HAVE BEEN TAKEN AND NO STATUTE, RULE, REGULATION OR ORDER SHALL
HAVE BEEN ENACTED, ADOPTED OR ISSUED BY ANY FEDERAL, STATE OR FOREIGN
GOVERNMENTAL OR REGULATORY AUTHORITY THAT WOULD, AS OF THE CLOSING DATE, PREVENT
THE ISSUANCE OR SALE OF THE SECURITIES; AND NO INJUNCTION OR ORDER OF ANY
FEDERAL, STATE OR FOREIGN COURT SHALL HAVE BEEN ISSUED THAT WOULD, AS OF THE
CLOSING DATE, PREVENT THE ISSUANCE OR SALE OF THE SECURITIES.


(J)                                     GOOD STANDING.  THE REPRESENTATIVE SHALL
HAVE RECEIVED ON AND AS OF THE CLOSING DATE SATISFACTORY EVIDENCE OF THE GOOD
STANDING OF THE COMPANY AND ITS SIGNIFICANT SUBSIDIARIES IN THEIR RESPECTIVE
JURISDICTIONS OF ORGANIZATION AND THEIR GOOD STANDING IN SUCH OTHER
JURISDICTIONS

15


--------------------------------------------------------------------------------



AS THE REPRESENTATIVE MAY REASONABLY REQUEST, IN EACH CASE IN WRITING OR ANY
STANDARD FORM OF TELECOMMUNICATION, FROM THE APPROPRIATE GOVERNMENTAL
AUTHORITIES OF SUCH JURISDICTIONS.


(K)                                  REGISTRATION RIGHTS AGREEMENT.  THE INITIAL
PURCHASERS SHALL HAVE RECEIVED A COUNTERPART OF THE REGISTRATION RIGHTS
AGREEMENT THAT SHALL HAVE BEEN EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE COMPANY.


(L)                                     PORTAL AND DTC.  THE SECURITIES SHALL
HAVE BEEN APPROVED BY THE NASD FOR TRADING IN THE PORTAL MARKET AND SHALL BE
ELIGIBLE FOR CLEARANCE AND SETTLEMENT THROUGH DTC.


(M)                               ADDITIONAL DOCUMENTS.  ON OR PRIOR TO THE
CLOSING DATE, THE COMPANY SHALL HAVE FURNISHED TO THE REPRESENTATIVE SUCH
FURTHER CERTIFICATES AND DOCUMENTS AS THE REPRESENTATIVE MAY REASONABLY REQUEST.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.


7.                                       INDEMNIFICATION AND CONTRIBUTION.


(A)                                  INDEMNIFICATION OF THE INITIAL PURCHASERS. 
THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS EACH INITIAL PURCHASER, ITS
AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS AND
EACH PERSON, IF ANY, WHO CONTROLS SUCH INITIAL PURCHASER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND LIABILITIES (INCLUDING, WITHOUT
LIMITATION, LEGAL FEES AND OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH
ANY SUIT, ACTION OR PROCEEDING OR ANY CLAIM ASSERTED, AS SUCH FEES AND EXPENSES
ARE INCURRED), JOINT OR SEVERAL, THAT ARISE OUT OF, OR ARE BASED UPON, ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
PRELIMINARY OFFERING MEMORANDUM, ANY OF THE OTHER TIME OF SALE INFORMATION, ANY
ISSUER WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM (OR ANY AMENDMENT OR
SUPPLEMENT THERETO) OR ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IN EACH CASE
EXCEPT INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES ARISE OUT OF, OR
ARE BASED UPON, ANY UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR
OMISSION MADE IN ANY SUCH DOCUMENTS IN RELIANCE UPON AND IN CONFORMITY WITH ANY
INFORMATION RELATING TO ANY INITIAL PURCHASER FURNISHED TO THE COMPANY IN
WRITING BY SUCH INITIAL PURCHASER THROUGH THE REPRESENTATIVE EXPRESSLY FOR USE
THEREIN.


(B)                                 INDEMNIFICATION OF THE COMPANY.  EACH
INITIAL PURCHASER AGREES, SEVERALLY AND NOT JOINTLY, TO INDEMNIFY AND HOLD
HARMLESS THE COMPANY, EACH OF ITS DIRECTORS AND OFFICERS AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES
ACT OR SECTION 20 OF THE EXCHANGE ACT TO THE SAME EXTENT AS THE INDEMNITY SET
FORTH IN PARAGRAPH (A) ABOVE, BUT ONLY WITH RESPECT TO ANY LOSSES, CLAIMS,
DAMAGES OR LIABILITIES THAT ARISE OUT OF, OR ARE BASED UPON, ANY UNTRUE
STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN RELIANCE
UPON AND IN CONFORMITY WITH ANY INFORMATION RELATING TO SUCH INITIAL PURCHASER
FURNISHED

16


--------------------------------------------------------------------------------



TO THE COMPANY IN WRITING BY SUCH INITIAL PURCHASER THROUGH THE REPRESENTATIVE
EXPRESSLY FOR USE IN THE PRELIMINARY OFFERING MEMORANDUM, ANY OF THE OTHER TIME
OF SALE INFORMATION, ANY ISSUER WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM
(OR ANY AMENDMENT OR SUPPLEMENT THERETO), IT BEING UNDERSTOOD AND AGREED THAT
THE ONLY SUCH INFORMATION CONSISTS OF THE INFORMATION APPEARING IN (I) THE
FOURTH AND FIFTH SENTENCES OF THE TENTH PARAGRAPH CONCERNING MARKET MAKING
ACTIVITIES OF THE INITIAL PURCHASERS UNDER THE CAPTION “PLAN OF DISTRIBUTION” IN
THE OFFERING MEMORANDUM AND (II) THE SECOND-TO-LAST PARAGRAPH CONCERNING
STABILIZING TRANSACTIONS UNDER THE CAPTION “PLAN OF DISTRIBUTION” IN THE
OFFERING MEMORANDUM.


(C)                                  NOTICE AND PROCEDURES.  IF ANY SUIT,
ACTION, PROCEEDING (INCLUDING ANY GOVERNMENTAL OR REGULATORY INVESTIGATION),
CLAIM OR DEMAND SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON IN RESPECT OF
WHICH INDEMNIFICATION MAY BE SOUGHT PURSUANT TO EITHER PARAGRAPH (A) OR (B)
ABOVE, SUCH PERSON (THE “INDEMNIFIED PERSON”) SHALL PROMPTLY NOTIFY THE PERSON
AGAINST WHOM SUCH INDEMNIFICATION MAY BE SOUGHT (THE “INDEMNIFYING PERSON”) IN
WRITING; PROVIDED THAT THE FAILURE TO NOTIFY THE INDEMNIFYING PERSON SHALL NOT
RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE UNDER PARAGRAPHS (A) OR (B) ABOVE
EXCEPT TO THE EXTENT THAT IT HAS BEEN MATERIALLY PREJUDICED (THROUGH THE
FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES) BY SUCH FAILURE; AND PROVIDED,
FURTHER, THAT THE FAILURE TO NOTIFY THE INDEMNIFYING PERSON SHALL NOT RELIEVE IT
FROM ANY LIABILITY THAT IT MAY HAVE TO AN INDEMNIFIED PERSON OTHERWISE THAN
UNDER PARAGRAPHS (A) OR (B) ABOVE.  IF ANY SUCH PROCEEDING SHALL BE BROUGHT OR
ASSERTED AGAINST AN INDEMNIFIED PERSON AND IT SHALL HAVE NOTIFIED THE
INDEMNIFYING PERSON THEREOF, THE INDEMNIFYING PERSON SHALL RETAIN COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON (WHO SHALL NOT, WITHOUT THE
CONSENT OF THE INDEMNIFIED PERSON, BE COUNSEL TO THE INDEMNIFYING PERSON) TO
REPRESENT THE INDEMNIFIED PERSON AND ANY OTHERS ENTITLED TO INDEMNIFICATION
PURSUANT TO THIS SECTION 7 THAT THE INDEMNIFYING PERSON MAY DESIGNATE IN SUCH
PROCEEDING AND SHALL PAY THE FEES AND EXPENSES OF SUCH PROCEEDING AND SHALL PAY
THE FEES AND EXPENSES OF SUCH COUNSEL RELATED TO SUCH PROCEEDING, AS INCURRED. 
IN ANY SUCH PROCEEDING, ANY INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO RETAIN
ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE
EXPENSE OF SUCH INDEMNIFIED PERSON UNLESS (I) THE INDEMNIFYING PERSON AND THE
INDEMNIFIED PERSON SHALL HAVE MUTUALLY AGREED TO THE CONTRARY; (II) THE
INDEMNIFYING PERSON HAS FAILED WITHIN A REASONABLE TIME TO RETAIN COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON; (III) THE INDEMNIFIED PERSON
SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT
THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE INDEMNIFYING
PERSON; OR (IV) THE NAMED PARTIES IN ANY SUCH PROCEEDING (INCLUDING ANY
IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFYING PERSON AND THE INDEMNIFIED
PERSON AND REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD BE
INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM.  IT
IS UNDERSTOOD AND AGREED THAT THE INDEMNIFYING PERSON SHALL NOT, IN CONNECTION
WITH ANY PROCEEDING OR RELATED PROCEEDING IN THE SAME JURISDICTION, BE LIABLE
FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM (IN ADDITION TO ANY
LOCAL COUNSEL) FOR ALL INDEMNIFIED PERSONS, AND THAT ALL SUCH FEES AND EXPENSES
SHALL BE REIMBURSED AS THEY ARE INCURRED.  ANY SUCH SEPARATE FIRM FOR ANY
INITIAL PURCHASER, ITS AFFILIATES, DIRECTORS AND OFFICERS AND ANY CONTROL
PERSONS OF SUCH INITIAL PURCHASER SHALL BE DESIGNATED IN WRITING BY J.P. MORGAN
SECURITIES INC. AND ANY SUCH SEPARATE FIRM FOR THE COMPANY, ITS DIRECTORS AND
OFFICERS AND ANY CONTROL PERSONS OF THE COMPANY SHALL BE DESIGNATED IN WRITING
BY THE COMPANY.  THE INDEMNIFYING PERSON SHALL NOT BE LIABLE FOR ANY SETTLEMENT
OF ANY PROCEEDING

17


--------------------------------------------------------------------------------



EFFECTED WITHOUT ITS WRITTEN CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF
THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF, THE INDEMNIFYING PERSON AGREES TO
INDEMNIFY EACH INDEMNIFIED PERSON FROM AND AGAINST ANY LOSS OR LIABILITY BY
REASON OF SUCH SETTLEMENT OR JUDGMENT.  NOTWITHSTANDING THE FOREGOING SENTENCE,
IF AT ANY TIME AN INDEMNIFIED PERSON SHALL HAVE REQUESTED THAT AN INDEMNIFYING
PERSON REIMBURSE THE INDEMNIFIED PERSON FOR FEES AND EXPENSES OF COUNSEL AS
CONTEMPLATED BY THIS PARAGRAPH, THE INDEMNIFYING PERSON SHALL BE LIABLE FOR ANY
SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT IF (I) SUCH
SETTLEMENT IS ENTERED INTO MORE THAN 30 DAYS AFTER RECEIPT BY THE INDEMNIFYING
PERSON OF SUCH REQUEST AND (II) THE INDEMNIFYING PERSON SHALL NOT HAVE
REIMBURSED THE INDEMNIFIED PERSON IN ACCORDANCE WITH SUCH REQUEST PRIOR TO THE
DATE OF SUCH SETTLEMENT.  NO INDEMNIFYING PERSON SHALL, WITHOUT THE WRITTEN
CONSENT OF THE INDEMNIFIED PERSON, EFFECT ANY SETTLEMENT OF ANY PENDING OR
THREATENED PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PERSON IS OR COULD
HAVE BEEN A PARTY AND INDEMNIFICATION COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH
INDEMNIFIED PERSON, UNLESS SUCH SETTLEMENT (X) INCLUDES AN UNCONDITIONAL RELEASE
OF SUCH INDEMNIFIED PERSON, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
SUCH INDEMNIFIED PERSON, FROM ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT
MATTER OF SUCH PROCEEDING AND (Y) DOES NOT INCLUDE ANY STATEMENT AS TO OR ANY
ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF ANY
INDEMNIFIED PERSON.


(D)                                 CONTRIBUTION.  IF THE INDEMNIFICATION
PROVIDED FOR IN PARAGRAPHS (A) AND (B) ABOVE IS UNAVAILABLE TO AN INDEMNIFIED
PERSON OR INSUFFICIENT IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES
REFERRED TO THEREIN, THEN EACH INDEMNIFYING PERSON UNDER SUCH PARAGRAPH, IN LIEU
OF INDEMNIFYING SUCH INDEMNIFIED PERSON THEREUNDER, SHALL CONTRIBUTE TO THE
AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PERSON AS A RESULT OF SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES (I) IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY ON THE ONE HAND AND THE
INITIAL PURCHASERS ON THE OTHER FROM THE OFFERING OF THE SECURITIES OR (II) IF
THE ALLOCATION PROVIDED BY CLAUSE (I) IS NOT PERMITTED BY APPLICABLE LAW, IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS
REFERRED TO IN CLAUSE (I) BUT ALSO THE RELATIVE FAULT OF THE COMPANY ON THE ONE
HAND AND THE INITIAL PURCHASERS ON THE OTHER IN CONNECTION WITH THE STATEMENTS
OR OMISSIONS THAT RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES, AS
WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE BENEFITS
RECEIVED BY THE COMPANY ON THE ONE HAND AND THE INITIAL PURCHASERS ON THE OTHER
SHALL BE DEEMED TO BE IN THE SAME RESPECTIVE PROPORTIONS AS THE NET PROCEEDS
(BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY FROM THE SALE OF THE
SECURITIES AND THE TOTAL DISCOUNTS AND COMMISSIONS RECEIVED BY THE INITIAL
PURCHASERS IN CONNECTION THEREWITH, AS PROVIDED IN THIS AGREEMENT, BEAR TO THE
AGGREGATE OFFERING PRICE OF THE SECURITIES.  THE RELATIVE FAULT OF THE COMPANY
ON THE ONE HAND AND THE INITIAL PURCHASERS ON THE OTHER SHALL BE DETERMINED BY
REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY THE COMPANY OR BY THE INITIAL PURCHASERS AND
THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY
TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.


(E)                                  LIMITATION ON LIABILITY.  THE COMPANY AND
THE INITIAL PURCHASERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SECTION 7 WERE DETERMINED BY PRO RATA ALLOCATION
(EVEN IF THE INITIAL PURCHASERS WERE TREATED AS ONE ENTITY FOR SUCH PURPOSE) OR
BY

18


--------------------------------------------------------------------------------



ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE ACCOUNT OF THE EQUITABLE
CONSIDERATIONS REFERRED TO IN PARAGRAPH (D) ABOVE.  THE AMOUNT PAID OR PAYABLE
BY AN INDEMNIFIED PERSON AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES AND
LIABILITIES REFERRED TO IN PARAGRAPH (D) ABOVE SHALL BE DEEMED TO INCLUDE,
SUBJECT TO THE LIMITATIONS SET FORTH ABOVE, ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY SUCH INDEMNIFIED PERSON IN CONNECTION WITH ANY SUCH
ACTION OR CLAIM.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 7, IN NO EVENT
SHALL AN INITIAL PURCHASER BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE
AMOUNT BY WHICH THE TOTAL DISCOUNTS AND COMMISSIONS RECEIVED BY SUCH INITIAL
PURCHASER WITH RESPECT TO THE OFFERING OF THE SECURITIES EXCEEDS THE AMOUNT OF
ANY DAMAGES THAT SUCH INITIAL PURCHASER HAS OTHERWISE BEEN REQUIRED TO PAY BY
REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION.  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING
OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM
ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  THE INITIAL
PURCHASERS’ OBLIGATIONS TO CONTRIBUTE PURSUANT TO THIS SECTION 7 ARE SEVERAL IN
PROPORTION TO THEIR RESPECTIVE PURCHASE OBLIGATIONS HEREUNDER AND NOT JOINT.


(F)                                    NON-EXCLUSIVE REMEDIES.  THE REMEDIES
PROVIDED FOR IN THIS SECTION 7 ARE NOT EXCLUSIVE AND SHALL NOT LIMIT ANY RIGHTS
OR REMEDIES THAT MAY OTHERWISE BE AVAILABLE TO ANY INDEMNIFIED PERSON AT LAW OR
IN EQUITY.


8.                                       TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED IN THE ABSOLUTE DISCRETION OF THE REPRESENTATIVE, BY NOTICE TO THE
COMPANY, IF AFTER THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND ON OR PRIOR
TO THE CLOSING DATE (I) TRADING GENERALLY SHALL HAVE BEEN SUSPENDED OR
MATERIALLY LIMITED ON THE NEW YORK STOCK EXCHANGE OR THE OVER-THE-COUNTER
MARKET; (II) TRADING OF ANY SECURITIES ISSUED OR GUARANTEED BY THE COMPANY SHALL
HAVE BEEN SUSPENDED ON ANY EXCHANGE OR IN ANY OVER-THE-COUNTER MARKET; (III) A
GENERAL MORATORIUM ON COMMERCIAL BANKING ACTIVITIES SHALL HAVE BEEN DECLARED BY
FEDERAL OR NEW YORK STATE AUTHORITIES; OR (IV) THERE SHALL HAVE OCCURRED ANY
OUTBREAK OR ESCALATION OF HOSTILITIES OR ANY CHANGE IN FINANCIAL MARKETS OR ANY
CALAMITY OR CRISIS, EITHER WITHIN OR OUTSIDE THE UNITED STATES, THAT, IN THE
JUDGMENT OF THE REPRESENTATIVE, IS MATERIAL AND ADVERSE AND MAKES IT
IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFERING, SALE OR DELIVERY, OF
THE SECURITIES ON THE TERMS AND IN THE MANNER CONTEMPLATED BY THIS AGREEMENT,
THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM.

If the sale to the Initial Purchasers of the Securities, as contemplated by this
Agreement, is not consummated by the Initial Purchasers for any reason permitted
under this Agreement or if such sale is not carried out because the Company
shall be unable to comply with any of the terms of this Agreement, the Company
shall not be under any obligation or liability under this Agreement (except to
the extent provided by Sections 7 and 10 hereof), and the Initial Purchasers
shall be under no obligation or liability to the Company under this Agreement
(except to the extent provided in Section 7 hereof).


9.                                       DEFAULTING INITIAL PURCHASER.  (A)  IF,
ON THE CLOSING DATE, ANY INITIAL PURCHASER DEFAULTS ON ITS OBLIGATION TO
PURCHASE THE SECURITIES THAT IT HAS AGREED TO PURCHASE HEREUNDER, THE
NON-DEFAULTING INITIAL PURCHASERS MAY IN THEIR DISCRETION ARRANGE FOR THE
PURCHASE OF SUCH SECURITIES BY OTHER PERSONS SATISFACTORY TO THE COMPANY ON THE
TERMS CONTAINED IN THIS

19


--------------------------------------------------------------------------------



AGREEMENT.  IF, WITHIN 36 HOURS AFTER ANY SUCH DEFAULT BY ANY INITIAL PURCHASER,
THE NON-DEFAULTING INITIAL PURCHASERS DO NOT ARRANGE FOR THE PURCHASE OF SUCH
SECURITIES, THEN THE COMPANY SHALL BE ENTITLED TO A FURTHER PERIOD OF 36 HOURS
WITHIN WHICH TO PROCURE OTHER PERSONS SATISFACTORY TO THE NON-DEFAULTING INITIAL
PURCHASERS TO PURCHASE SUCH SECURITIES ON SUCH TERMS.  IF OTHER PERSONS BECOME
OBLIGATED OR AGREE TO PURCHASE THE SECURITIES OF A DEFAULTING INITIAL PURCHASER,
EITHER THE NON-DEFAULTING INITIAL PURCHASERS OR THE COMPANY MAY POSTPONE THE
CLOSING DATE FOR UP TO FIVE FULL BUSINESS DAYS IN ORDER TO EFFECT ANY CHANGES
THAT IN THE OPINION OF COUNSEL FOR THE COMPANY OR COUNSEL FOR THE INITIAL
PURCHASERS MAY BE NECESSARY IN THE TIME OF SALE INFORMATION, THE OFFERING
MEMORANDUM OR IN ANY OTHER DOCUMENT OR ARRANGEMENT, AND THE COMPANY AGREES TO
PROMPTLY PREPARE ANY AMENDMENT OR SUPPLEMENT TO THE TIME OF SALE INFORMATION OR
THE OFFERING MEMORANDUM THAT EFFECTS ANY SUCH CHANGES.  AS USED IN THIS
AGREEMENT, THE TERM “INITIAL PURCHASER” INCLUDES, FOR ALL PURPOSES OF THIS
AGREEMENT UNLESS THE CONTEXT OTHERWISE REQUIRES, ANY PERSON NOT LISTED IN
SCHEDULE I HERETO THAT, PURSUANT TO THIS SECTION 9, PURCHASES SECURITIES THAT A
DEFAULTING INITIAL PURCHASER AGREED BUT FAILED TO PURCHASE.


(B)                                 IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS
FOR THE PURCHASE OF THE SECURITIES OF A DEFAULTING INITIAL PURCHASER OR INITIAL
PURCHASERS BY THE NON-DEFAULTING INITIAL PURCHASERS AND THE COMPANY AS PROVIDED
IN PARAGRAPH (A) ABOVE, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SECURITIES THAT
REMAINS UNPURCHASED DOES NOT EXCEED ONE-ELEVENTH OF THE AGGREGATE PRINCIPAL
AMOUNT OF ALL THE SECURITIES, THEN THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE
EACH NON-DEFAULTING INITIAL PURCHASER TO PURCHASE THE PRINCIPAL AMOUNT OF
SECURITIES THAT SUCH INITIAL PURCHASER AGREED TO PURCHASE HEREUNDER PLUS SUCH
INITIAL PURCHASER’S PRO RATA SHARE (BASED ON THE PRINCIPAL AMOUNT OF SECURITIES
THAT SUCH INITIAL PURCHASER AGREED TO PURCHASE HEREUNDER) OF THE SECURITIES OF
SUCH DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS FOR WHICH SUCH
ARRANGEMENTS HAVE NOT BEEN MADE.


(C)                                  IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS
FOR THE PURCHASE OF THE SECURITIES OF A DEFAULTING INITIAL PURCHASER OR INITIAL
PURCHASERS BY THE NON-DEFAULTING INITIAL PURCHASERS AND THE COMPANY AS PROVIDED
IN PARAGRAPH (A) ABOVE, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SECURITIES THAT
REMAINS UNPURCHASED EXCEEDS ONE-ELEVENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF
ALL THE SECURITIES, OR IF THE COMPANY SHALL NOT EXERCISE THE RIGHT DESCRIBED IN
PARAGRAPH (B) ABOVE, THEN THIS AGREEMENT SHALL TERMINATE WITHOUT LIABILITY ON
THE PART OF THE NON-DEFAULTING INITIAL PURCHASERS.  ANY TERMINATION OF THIS
AGREEMENT PURSUANT TO THIS SECTION 9 SHALL BE WITHOUT LIABILITY ON THE PART OF
THE COMPANY, EXCEPT THAT THE COMPANY AND WILL CONTINUE TO BE LIABLE FOR THE
PAYMENT OF EXPENSES AS SET FORTH IN SECTION 10 HEREOF AND EXCEPT THAT THE
PROVISIONS OF SECTION 7 HEREOF SHALL NOT TERMINATE AND SHALL REMAIN IN EFFECT.


(D)                                 NOTHING CONTAINED HEREIN SHALL RELIEVE A
DEFAULTING INITIAL PURCHASER OF ANY LIABILITY IT MAY HAVE TO THE COMPANY OR ANY
NON-DEFAULTING INITIAL PURCHASER FOR DAMAGES CAUSED BY ITS DEFAULT.


10.                                 PAYMENT OF EXPENSES.  (A)  WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED OR THIS
AGREEMENT IS TERMINATED, THE COMPANY AGREES TO PAY OR CAUSE TO BE PAID ALL COSTS
AND EXPENSES INCIDENT TO THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, INCLUDING
WITHOUT LIMITATION, (I) THE COSTS INCIDENT TO THE AUTHORIZATION, ISSUANCE, SALE,
PREPARATION

20


--------------------------------------------------------------------------------



AND DELIVERY OF THE SECURITIES AND ANY TAXES PAYABLE IN THAT CONNECTION;
(II) THE COSTS INCIDENT TO THE PREPARATION AND PRINTING OF THE PRELIMINARY
OFFERING MEMORANDUM, ANY OTHER TIME OF SALE INFORMATION, ANY ISSUER WRITTEN
COMMUNICATION AND THE OFFERING MEMORANDUM (INCLUDING ANY AMENDMENT OR SUPPLEMENT
THERETO) AND THE DISTRIBUTION THEREOF; (III) THE COSTS OF REPRODUCING AND
DISTRIBUTING EACH OF THE TRANSACTION DOCUMENTS; (IV) THE FEES AND EXPENSES OF
THE COMPANY’S COUNSEL AND INDEPENDENT ACCOUNTANTS; (V) THE REASONABLE FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION AND
DETERMINATION OF ELIGIBILITY FOR INVESTMENT OF THE SECURITIES UNDER THE LAWS OF
SUCH JURISDICTIONS AS THE REPRESENTATIVE MAY DESIGNATE AND THE PREPARATION,
PRINTING AND DISTRIBUTION OF A BLUE SKY MEMORANDUM (INCLUDING THE RELATED FEES
AND EXPENSES OF COUNSEL FOR THE INITIAL PURCHASERS); (VI) ANY FEES CHARGED BY
RATING AGENCIES FOR RATING THE SECURITIES; (VII) THE FEES AND EXPENSES OF THE
TRUSTEE AND ANY PAYING AGENT (INCLUDING RELATED FEES AND EXPENSES OF ANY COUNSEL
TO SUCH PARTIES); (VIII) ALL EXPENSES AND APPLICATION FEES INCURRED IN
CONNECTION WITH THE APPLICATION FOR THE INCLUSION OF THE SECURITIES ON THE
PORTAL MARKET AND THE APPROVAL OF THE SECURITIES FOR BOOK-ENTRY TRANSFER BY DTC;
AND (IX) ALL EXPENSES INCURRED BY THE COMPANY IN CONNECTION WITH ANY “ROAD SHOW”
PRESENTATION TO POTENTIAL INVESTORS.  EXCEPT AS PROVIDED IN SECTION 8 AND
SECTION 10(B), THE INITIAL PURCHASERS WILL PAY ALL OF THEIR OWN COSTS AND
EXPENSES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING,
WITHOUT LIMITATION, THE FEES AND EXPENSES OF THEIR COUNSEL.


(B)                                 IF (I) THIS AGREEMENT IS TERMINATED PURSUANT
TO SECTION 8, (II) THE COMPANY FOR ANY REASON FAILS TO TENDER THE SECURITIES FOR
DELIVERY TO THE INITIAL PURCHASERS OR (III) THE INITIAL PURCHASERS DECLINE TO
PURCHASE THE SECURITIES FOR ANY REASON PERMITTED UNDER THIS AGREEMENT, THE
COMPANY AGREES TO REIMBURSE THE INITIAL PURCHASERS FOR ALL OUT-OF-POCKET COSTS
AND EXPENSES (INCLUDING THE FEES AND EXPENSES OF THEIR COUNSEL) REASONABLY
INCURRED BY THE INITIAL PURCHASERS IN CONNECTION WITH THIS AGREEMENT AND THE
OFFERING CONTEMPLATED HEREBY.


11.                                 PERSONS ENTITLED TO BENEFIT OF AGREEMENT. 
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ANY CONTROLLING PERSONS REFERRED TO
HEREIN, AND THE AFFILIATES, OFFICERS AND DIRECTORS OF EACH INITIAL PURCHASER
REFERRED TO IN SECTION 7 HEREOF.  NOTHING IN THIS AGREEMENT IS INTENDED OR SHALL
BE CONSTRUED TO GIVE ANY OTHER PERSON ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY PROVISION CONTAINED HEREIN. 
NO PURCHASER OF SECURITIES FROM ANY INITIAL PURCHASER SHALL BE DEEMED TO BE A
SUCCESSOR MERELY BY REASON OF SUCH PURCHASE.


12.                                 SURVIVAL.  THE RESPECTIVE INDEMNITIES,
RIGHTS OF CONTRIBUTION, REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE
COMPANY AND THE INITIAL PURCHASERS CONTAINED IN THIS AGREEMENT OR MADE BY OR ON
BEHALF OF THE COMPANY OR THE INITIAL PURCHASERS PURSUANT TO THIS AGREEMENT OR
ANY CERTIFICATE DELIVERED PURSUANT HERETO SHALL SURVIVE THE DELIVERY OF AND
PAYMENT FOR THE SECURITIES AND SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS
OF ANY TERMINATION OF THIS AGREEMENT OR ANY INVESTIGATION MADE BY OR ON BEHALF
OF THE COMPANY OR THE INITIAL PURCHASERS.


13.                                 CERTAIN DEFINED TERMS.  FOR PURPOSES OF THIS
AGREEMENT, (A) EXCEPT WHERE OTHERWISE EXPRESSLY PROVIDED, THE TERM “AFFILIATE”
HAS THE MEANING SET FORTH IN RULE 405 UNDER THE SECURITIES ACT; (B) THE TERM
“BUSINESS DAY” MEANS ANY DAY OTHER THAN A DAY ON WHICH BANKS ARE PERMITTED OR
REQUIRED TO BE CLOSED IN NEW YORK CITY; (C) THE TERM “EXCHANGE ACT” MEANS THE

21


--------------------------------------------------------------------------------



SECURITIES EXCHANGE ACT OF 1934, AS AMENDED; (D) THE TERM “SUBSIDIARY” HAS THE
MEANING SET FORTH IN RULE 405 UNDER THE SECURITIES ACT; (E) THE TERM “WRITTEN
COMMUNICATION” HAS THE MEANING SET FORTH IN RULE 405 UNDER THE SECURITIES ACT;
AND (F) THE TERM “SIGNIFICANT SUBSIDIARY” HAS THE MEANING SET FORTH IN RULE 1-02
OF REGULATION S-X UNDER THE EXCHANGE ACT.


14.                                 MISCELLANEOUS.  (A)  AUTHORITY OF THE
REPRESENTATIVE.  ANY ACTION BY THE INITIAL PURCHASERS HEREUNDER MAY BE TAKEN BY
J.P. MORGAN SECURITIES INC. ON BEHALF OF THE INITIAL PURCHASERS, AND ANY SUCH
ACTION TAKEN BY J.P. MORGAN SECURITIES INC. SHALL BE BINDING UPON THE INITIAL
PURCHASERS.


(B)                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN IF MAILED OR TRANSMITTED AND CONFIRMED BY ANY STANDARD FORM OF
TELECOMMUNICATION.  NOTICES TO THE INITIAL PURCHASERS SHALL BE GIVEN TO THE
REPRESENTATIVE C/O J.P. MORGAN SECURITIES INC., 270 PARK AVENUE, NEW YORK, NEW
YORK 10017 (FAX: (212)-270-1063); ATTENTION: MATTHEW LYNESS.  NOTICES TO THE
COMPANY SHALL BE GIVEN TO IT AT DELUXE CORPORATION, 3680 VICTORIA ST., N.,
SHOREVIEW, MINNESOTA 55126 (FAX: (651) 872-2749); ATTENTION: GENERAL COUNSEL,
WITH A COPY TO DORSEY & WHITNEY LLP, 250 PARK AVENUE, NEW YORK, NEW YORK (FAX:
(212) 953-7201); ATTENTION: STEVEN KHADAVI.


(C)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


(D)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED
IN COUNTERPARTS (WHICH MAY INCLUDE COUNTERPARTS DELIVERED BY ANY STANDARD FORM
OF TELECOMMUNICATION), EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


(E)                                  AMENDMENTS OR WAIVERS.  NO AMENDMENT OR
WAIVER OF ANY PROVISION OF THIS AGREEMENT, NOR ANY CONSENT OR APPROVAL TO ANY
DEPARTURE THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY THE PARTIES HERETO.


(F)                                    HEADINGS.  THE HEADINGS HEREIN ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF,
OR TO AFFECT THE MEANING OR INTERPRETATION OF, THIS AGREEMENT.

[Remainder of page left intentionally blank.]

22


--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

 

 

 

 

DELUXE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Richard S. Greene

 

 

Name:

Richard S. Greene

 

Title:

SVP and Chief Financial Officer

 

23


--------------------------------------------------------------------------------


 

Confirmed and accepted as of the date first above written:

 

J.P. MORGAN SECURITIES INC.

 

      For itself and on behalf of the

 

      several Initial Purchasers

 

 

By

   /s/ Thomas Bergen

 

 

Authorized Signatory

Name:

Thomas Bergen

Title:

Executive Director

 

24


--------------------------------------------------------------------------------